12/15/2020




      IN THE SUPREME COURT FOR THE STATE OF MONTANA

                         No. DA 20-0457, DA 20-0458
IN THE MATTER OF:

K.D.H. AND K.L.H.

      Youths In Need Of Care.

                                   ORDER

      Upon consideration of Mother and Appellant’s Motion To Consolidate

Cases, and with good cause shown, it is hereby ORDERED that the above-

captioned cases will be consolidated for purposes of appeal under Cause No. DA

20-0457.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                        December 15 2020